EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hai Han on 12 January 2021.

The application has been amended as follows: 
Amendments to the Specification:
Page 12, last paragraph of the instant specification, has been amended in the following manner:

The another ocular drug may be selected from the group consisting of latanoprost, bimatoprost, travoprost, carboprost trometamol, gemeprost, sulprostone, dinoprostone (PGE2), alprostadil (PGE1), beroprost, iloprost, epoprostenol, treprostinil, misoprostol, enoprostil, omoprostil, [[ ]] limaprost, unoprostone isopropyl, arthrotec (diclofenac sodium and misoprostol), and a mixture thereof. In one embodiment, the another ocular drug is latanoprost.


See the next page for amendments to the claims.


Amendments to the Claims: 
A) Claim 14 has been amended in the following manner:
Claim 14 (Amendment): The liposomal formulation according to claim 13, wherein the another ocular drug is selected from the group consisting of latanoprost, bimatoprost, travoprost, carboprost trometamol, gemeprost, sulprostone, dinoprostone (PGE2), alprostadil (PGE1), beroprost, iloprost, epoprostenol, treprostinil, misoprostol, enoprostil, omoprostil, [[ ]] limaprost, unoprostone isopropyl, [[ ]] diclofenac sodium and misoprostol, and a mixture thereof.

B) Claim 31 has been amended in the following manner:
Claim 31 (Amendment): A method [[ ]] comprising administering [[ ]] the liposomal formulation according to claim 1 to a subject by subconjunctival injection.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
No New Matter: The instant claims have been amended to recite that the liposomal formulation provides an extended release of timolol maleate in a span ranging from over 25 days up to about 50 days in a specific in vitro drug release condition. This newly added text does not appear to be new matter, and appears to be adequately supported at least as of instant figure 7, which is reproduced below.

    PNG
    media_image1.png
    533
    823
    media_image1.png
    Greyscale

The above-reproduced figure appears to show release of timolol maleate in a span ranging from over 25 days up to about 50 days.
CN 101401791 A Reference: As close prior art, which has been previously cited in the file record, the examiner cites CN 101401791 A. CN 101401791 A was published in Chinese. However, an English language translation has been provided, as of https://www.google.com/patents/CN101401791A?cl=en&dq=CN+101401791+A&hl=en&
CN 101401791 A (hereafter referred to as CN ‘791) is drawn to a liposome comprising timolol which is suited for eye instillation, as of CN ‘791, page 1, title and abstract. Said liposome comprises phospholipid, cholesterol, as well as the timolol, as of CN ‘791, page 1, abstract. The timolol may be in the form of a maleate salt, as of CN ‘791, page 3, paragraph 0022. The phospholipid may be phosphatidylcholine and/or, as of CN ‘791, page 3, paragraph 0023
CN ‘791 differs from the claimed invention for at least the following reasons.
Amount of Timolol Maleate and Location in the Core: The instant claims require a concentration of timolol maleate ranging from 0.67-1.5 mg/mL. CN ‘791 appears to teach 25 mg of timolol per 10 mL, as of CN ‘791, page 5, paragraphs 0064-0067. This is 2.5 mg/mL, which exceeds the recited concentration. Nevertheless, there is no clear evidence showing that the timolol in CN ‘791 is in the core, as required by the instant claims, as opposed to being outside the core of the liposome.
Counter-ion of Timolol:
Particle Diameter: CN ‘791 appears to be silent regarding the particle diameter.
Type of Phosphatidylcholine: While CN ‘791 teaches phosphatidylcholine generically, CN ‘791 does not specify dipalmitoyl phosphatidylcholine (DPPC).
DPPC/Cholesterol Ratio: The instant claims require a ratio of about 60 mol% DPPC to 40 mol% cholesterol. The examples of CN ‘791 appear to require 170 mg of phosphatidylcholine to 34 mg of cholesterol. The examiner has performed the following calculation to convert this into a mole ratio.
Regarding the molecular weight of cholesterol, this is understood to be 386.65 g/mol. Regarding the molecular weight of phosphatidylcholine, the examiner notes that the type of phosphatidylcholine used in CN ‘791 is unknown; nevertheless, the examiner will estimate a molecular weight of about 762 g/mol, as this is the molecular weight of hydrogenated lecithins according to Pubchem (https://pubchem.ncbi.nlm.nih.gov/compound/Lecithin-Hydrogenated accessed 7 January 2022), and hydrogenated soy phosphatidylcholine (i.e. hydrogenated lecithin) is taught by claim 4, CN ‘791. The result of the calculation is the following:
                
                    
                        
                            
                                
                                    170
                                     
                                    m
                                    g
                                     
                                    P
                                    C
                                
                                
                                    1
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    1
                                     
                                    m
                                    m
                                    o
                                    l
                                
                                
                                    762
                                     
                                    m
                                    g
                                
                            
                        
                    
                     
                    =
                    0.223
                     
                    m
                    m
                    o
                    l
                     
                    P
                    C
                
            
                
                    
                        
                            
                                
                                    34
                                     
                                    m
                                    g
                                     
                                    c
                                    h
                                    o
                                    l
                                    e
                                    s
                                    t
                                    e
                                    r
                                    o
                                    l
                                
                                
                                    1
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    1
                                     
                                    m
                                    m
                                    o
                                    l
                                
                                
                                    386.65
                                     
                                    m
                                    g
                                
                            
                        
                    
                    =
                    0.0879
                     
                    m
                    m
                    o
                    l
                     
                    c
                    h
                    o
                    l
                    e
                    s
                    t
                    e
                    r
                    o
                    l
                
            
                
                    M
                    o
                    l
                    %
                     
                    P
                    C
                    =
                     
                    
                        
                            
                                
                                    0.223
                                
                                
                                    0.223
                                    +
                                    0.0879
                                
                            
                        
                    
                     
                    =
                    71.7
                     
                    m
                    o
                    l
                    %
                     
                    P
                    C
                
            
                
                    M
                    o
                    l
                    %
                     
                    C
                    h
                    o
                    l
                    =
                     
                    
                        
                            
                                
                                    0.0879
                                
                                
                                    0.223
                                    +
                                    0.0879
                                
                            
                        
                    
                     
                    =
                    28.2
                     
                    m
                    o
                    l
                    %
                     
                    c
                    h
                    o
                    l
                    e
                    s
                    t
                    e
                    r
                    o
                    l
                
            
As such, the examiners of CN ‘791 require about 71.7 mol% phosphatidylcholine and about 28.2 mol% cholesterol. This ratio is more phosphatidylcholine-heavy than the ratio of 60 mol% phosphatidylcholine and 40 mol% cholesterol required by the instant claims.
Phosphatidylcholine/Cholesterol mol% is Critical: According to MPEP 2144.05(III)(A), applicant can rebut a prima facie case of obviousness by showing the criticality of the numerical value. In this case, the examiner takes the position that applicant has shown the criticality of the numerical value of 60 mol% dipalmitoyl phosphatidylcholine (DPPC) and 40 mol% cholesterol as compared with other mole ratios of DPPC and cholesterol. This determination is made in view of instant figure 7, which is reproduced above. This figure shows that a liposome having 60 mol% DPPC and 40 mol% cholesterol releases timolol maleate in a time period ranging from 25-50 days in the in vitro test used in the experiment that generated the data for figure 7. In contrast, a comparative example of 80 mol% DPPC and 20 mol% cholesterol had finished releasing timolol maleate by day 25. There was no recognition in CN ‘791, nor would there have been an expectation in the art that the DPPC/cholesterol ratio would have been so significantly critical in regard to the release time of timolol maleate.
Evidence Goes Against Inherency: The instant claims require that the liposomal formulation provides an extended release of timolol maleate in a span ranging from over 25 days up to about 50 days. There would have been no evidence that this property would have been inherent in the composition of CN ‘791. In fact, the evidence would appear to go against this property being inherent in the composition of CN ‘791. may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In addition, inherency must be based upon what is necessarily present in the prior art, not what would have resulted due to optimization of conditions. See MPEP 2112(IV). In view of this, there is no evidence to indicate that the recited release properties would have been inherent in the composition of CN ‘791; in fact, the evidence appears to go against the indication that the recited release properties would have been inherent in the composition of CN ‘791.
Zhang Reference: As an additional relevant reference that has not been previously cited, the examiner cites Zhang et al. (Drug Delivery, Vol. 18(7), 2011, pages 502-510). Zhang et al. (hereafter referred to as Zhang) is drawn to timolol maleate 

    PNG
    media_image2.png
    216
    538
    media_image2.png
    Greyscale

Zhang differs from the claimed invention for at least the following reasons.
First, Zhang teaches soybean lecithin rather than dipalmitoyl phosphatidylcholine. See Zhang, page 503, left column, “Materials” section.
Secondly, the average particle diameter of Zhang is 0.187 µm (187 nm), as of Zhang, page 506, figure 2. This is larger than the 100 ± 30 nm recited by the instant claims.
Third, Zhang teaches a 5:1 mass ratio of phosphatidylcholine to cholesterol. The examiner has provided the following calculation to render this to be a molar ratio, using the same molecular weights used in the analysis of the CN ‘791 reference above.
                
                    
                        
                            
                                
                                    5
                                     
                                    m
                                    g
                                     
                                    P
                                    C
                                
                                
                                    1
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    1
                                     
                                    m
                                    m
                                    o
                                    l
                                
                                
                                    762
                                     
                                    m
                                    g
                                
                            
                        
                    
                     
                    =
                    0.00656
                     
                    m
                    m
                    o
                    l
                     
                    P
                    C
                
            
                
                    
                        
                            
                                
                                    1
                                     
                                    m
                                    g
                                     
                                    c
                                    h
                                    o
                                    l
                                    e
                                    s
                                    t
                                    e
                                    r
                                    o
                                    l
                                
                                
                                    1
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    1
                                     
                                    m
                                    m
                                    o
                                    l
                                
                                
                                    386.65
                                     
                                    m
                                    g
                                
                            
                        
                    
                    =
                    0.00285
                     
                    m
                    m
                    o
                    l
                     
                    c
                    h
                    o
                    l
                    e
                    s
                    t
                    e
                    r
                    o
                    l
                
            
                
                    M
                    o
                    l
                    %
                     
                    P
                    C
                    =
                     
                    
                        
                            
                                
                                    0.00656
                                
                                
                                    0.00656
                                    +
                                    0.00285
                                
                            
                        
                    
                     
                    =
                    69.7
                     
                    m
                    o
                    l
                    %
                     
                    P
                    C
                
            
                
                    M
                    o
                    l
                    %
                     
                    C
                    h
                    o
                    l
                    =
                     
                    
                        
                            
                                
                                    0.00285
                                
                                
                                    0.00656
                                    +
                                    0.00285
                                
                            
                        
                    
                     
                    =
                    30.2
                     
                    m
                    o
                    l
                    %
                     
                    c
                    h
                    o
                    l
                    e
                    s
                    t
                    e
                    r
                    o
                    l
                
            

Fourth, Zhang appears to be silent as to the concentration of timolol maleate entrapped in the core; as such, Zhang does not appear to teach the required concentration range of 0.67-1.5 mg/mL.
No 112(b) Rejection for “PBS” Definition: Claim 1, second to last line, recites “PBS (137 mM NaCl, 2.68 mM KCl, 1.76 mM KH2PO4, 10.14 mM Na2HPO4) at pH 7.4.” The use of parentheses here does not render the claim indefinite. This is because the information set forth in parentheses is the normal chemical formulation of PBS (phosphate buffered saline). As such, the information in parentheses clarifies how one of ordinary skill in the art would have interpreted the term “PBS.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/Primary Examiner, Art Unit 1612